       Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 1 of 26 PageID 11131




                                       EXHIBIT LIST
                                      UNITED STATES DISTRICT COURT
                                                                                             5
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION


    U.S. SECURITIES AND EXCHANGE                             Case No.: 8:19-cv-448-VMC-CPT
    COMMISSION,


                        Plaintiff,

                 v.                                                        Trial

    SPARTAN SECURITIES GROUP, LTD.,
    ISLAND CAPITAL MANAGEMENT,
    CARL E. DILLEY, MICAH J. ELDRED,
    and DAVID D. LOPEZ

                        Defendants.


                                                                       Objections /
     Exhibit      Date            Date                                  Stipulated
     Number     Identified      Admitted      Sponsoring Witness       Admissions 1  0F


                                                                                           Description of Exhibit
                                                    Dilley                H, R, UP            Carl Dilley Affidavit
                                                                                              (August 11, 2020)


                                                     Lopez                H, R, UP           David Lopez Affidavit
                                                                                              (August 12, 2020)


                                                  Dilley; Lopez        A, incomplete,             Form 211
                                                                      omits cover letter          Kids Germ
                                                                                              (Lopez Aff. Ex. 1a)
                                                  Dilley; Lopez        A, incomplete,             Form 211
                                                                      omits cover letter         On the Move
                                                                                              (Lopez Aff. Ex. 1c)
                                                  Dilley; Lopez        A, incomplete,             Form 211
                                                                      omits cover letter          First Titan
                                                                                              (Lopez Aff. Ex. 1e)
                                                  Dilley; Lopez        A, incomplete,                Form 211
                                                                      omits cover letter              Neutra
                                                                                                 (Lopez Aff. Ex. 1f)
                                                  Dilley; Lopez        A, incomplete,             Form 211
                                                                      omits cover letter          Aristocrat
                                                                                              (Lopez Aff. Ex. 1g)
                                                  Dilley; Lopez        A, incomplete,             Form 211
                                                                      omits cover letter         First Social
                                                                                              (Lopez Aff. Ex. 1h)




1
    A = Authenticity/Foundation; R = Relevance; H = Hearsay; UP = Unduly Prejudicial.
    Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 2 of 26 PageID 11132
EXHIBIT LIST – Continuation Sheet

                                                              Objections /
  Exhibit       Date           Date                             Stipulated
  Number      Identified     Admitted   Sponsoring Witness     Admissions         Description of Exhibit
                                           Dilley; Lopez      A, incomplete,              Form 211
                                                             omits cover letter         Global Group
                                                                                      (Lopez Aff. Ex. 1i)
                                           Dilley; Lopez      A, incomplete,              Form 211
                                                             omits cover letter           E-Waste
                                                                                      (Lopez Aff. Ex. 1j)
                                           Dilley; Lopez      A, incomplete,                Form 211
                                                             omits cover letter       First Independence
                                                                                      (Lopez Aff. Ex. 1k)
                                           Dilley; Lopez      A, incomplete,              Form 211
                                                             omits cover letter            Envoy
                                                                                      (Lopez Aff. Ex. 1l)
                                           Dilley; Lopez      A, incomplete,              Form 211
                                                             omits cover letter         Changing Tech.
                                                                                      (Lopez Aff. Ex. 1m)
                                           Dilley; Lopez      A, incomplete,              Form 211
                                                             omits cover letter           First Xeris
                                                                                      (Lopez Aff. Ex. 1n)
                                              Lopez           A, incomplete,              Form 211
                                                             omits cover letter        Court Documents
                                                                                      (Lopez Aff. Ex. 1p)
                                              Lopez           A, incomplete,              Form 211
                                                             omits cover letter        Quality Wallbeds
                                                                                      (Lopez Aff. Ex. 1q)
                                              Lopez           A, incomplete,              Form 211
                                                             omits cover letter         Top to Bottom
                                                                                      (Lopez Aff. Ex. 1r)
                                              Lopez           A, incomplete,              Form 211
                                                             omits cover letter        PurpleReal.com
                                                                                      (Lopez Aff. Ex. 1s)
                                              Lopez               A, H, R         Form 211 Filing Agreement
                                                                                        Top to Bottom
                                                                                     (Lopez Aff. Ex. 2a)
                                           Dilley; Lopez          A, H, R         Form 211 Filing Agreement
                                                                                          Aristocrat
                                                                                    (Redisclosed 7.20.20)
                                           Dilley; Lopez          A, H, R         Form 211 Filing Agreement
                                                                                       Changing Tech.
                                                                                    (Redisclosed 7.20.20)
                                           Eldred; Lopez          A, H, R         Form 211 Filing Agreement
                                                                                   Court Document Services
                                                                                    (Redisclosed 7.20.20)
                                           Eldred; Lopez          A, H, R         Form 211 Application Letter
                                                                                      Court Documents
                                                                                    (Redisclosed 7.20.20)
                                           Dilley; Lopez          A, H, R         Form 211 Filing Agreement
                                                                                           Envoy
                                                                                    (Redisclosed 7.20.20)
                                           Dilley; Lopez          A, H, R         Form 211 Filing Agreement
                                                                                          E-Waste
                                                                                    (Redisclosed 7.20.20)
    Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 3 of 26 PageID 11133
EXHIBIT LIST – Continuation Sheet

                                                             Objections /
  Exhibit       Date           Date                           Stipulated
  Number      Identified     Admitted   Sponsoring Witness   Admissions     Description of Exhibit
                                           Dilley; Lopez       A, H, R      Form 211 Filing Agreement
                                                                               First Independence
                                                                              (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R      Form 211 Filing Agreement
                                                                                   First Social
                                                                              (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R      Form 211 Filing Agreement
                                                                                   First Titan
                                                                              (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R      Form 211 Filing Agreement
                                                                                   First Xeris
                                                                              (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R      Form 211 Filing Agreement
                                                                                  Global Group
                                                                              (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R      Form 211 Filing Agreement
                                                                                  Neutra Corp.
                                                                              (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R      Form 211 Filing Agreement
                                                                                 Obscene Jeans
                                                                              (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R      Form 211 Filing Agreement
                                                                                  On the Move
                                                                              (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R      Form 211 Filing Agreement
                                                                                 Rainbow Coral
                                                                              (Redisclosed 7.20.20)
                                           Eldred; Lopez       A, H, R      Form 211 Filing Agreement
                                                                                Quality Wallbeds
                                                                              (Redisclosed 7.20.20)
                                           Eldred; Lopez       A, H, R      Form 211 Filing Agreement
                                                                                  Top to Bottom
                                                                              (Redisclosed 7.20.20)

                                           Eldred; Lopez       A, H, R       Principal Officer Affidavit
                                                                                  Top to Bottom
                                                                                (Lopez Aff. Ex. 2b)

                                           Eldred; Lopez       A, H, R       Principal Officer Affidavit
                                                                                 Court Documents
                                                                              (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R       Principal Officer Affidavit
                                                                                First Independence
                                                                              (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R       Principal Officer Affidavit
                                                                                    First Social
                                                                              (Redisclosed 7.20.20)

                                           Dilley; Lopez       A, H, R       Principal Officer Affidavit
                                                                                    First Xeris
                                                                              (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R       Principal Officer Affidavit
                                                                                   Global Group
                                                                              (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R       Principal Officer Affidavit
                                                                                   On the Move
                                                                              (Redisclosed 7.20.20)
    Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 4 of 26 PageID 11134

EXHIBIT LIST – Continuation Sheet

                                                             Objections /
  Exhibit       Date           Date                           Stipulated
  Number      Identified     Admitted   Sponsoring Witness   Admissions      Description of Exhibit
                                           Dilley; Lopez       A, H, R        Principal Officer Affidavit
                                                                                   Rainbow Coral
                                                                               (Redisclosed 7.20.20)
                                           Eldred; Lopez       A, H, R        Principal Officer Affidavit
                                                                                  Quality Wallbeds
                                                                               (Redisclosed 7.20.20)
                                           Eldred; Lopez       A, H, R
                                                                                 Director and Officer
                                                                                    Questionnaire
                                                                                    Top to Bottom
                                                                                 (Lopez Aff. Ex. 2c)

                                           Eldred; Lopez       A, H, R           Director and Officer
                                                                                    Questionnaire
                                                                                  Court Document
                                                                                (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R           Director and Officer
                                                                                    Questionnaire
                                                                                    Global Group
                                                                                (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R           Director and Officer
                                                                                    Questionnaire
                                                                                 First Independence
                                                                                (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R           Director and Officer
                                                                                    Questionnaire
                                                                                      First Social
                                                                                (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R           Director and Officer
                                                                                    Questionnaire
                                                                                      First Xeris
                                                                                (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R           Director and Officer
                                                                                    Questionnaire
                                                                                   Obscene Jeans
                                                                                (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R           Director and Officer
                                                                                    Questionnaire
                                                                                     On the Move
                                                                                (Redisclosed 7.20.20)
                                           Eldred; Lopez       A, H, R           Director and Officer
                                                                                    Questionnaire
                                                                                  Quality Wallbeds
                                                                                (Redisclosed 7.20.20)
                                           Dilley; Lopez       A, H, R           Director and Officer
                                                                                    Questionnaire
                                                                                   Rainbow Coral
                                                                                (Redisclosed 7.20.20)
                                           Eldred; Lopez        A, H        Shareholder Data Spreadsheet
                                                                                   Top to Bottom
                                                                                 (Lopez Aff. Ex. 2d)

                                           Eldred; Lopez        A, H              Shareholder Data
                                                                                  Court Documents
                                                                                (Redisclosed 7.20.20)
    Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 5 of 26 PageID 11135
EXHIBIT LIST – Continuation Sheet

                                                             Objections /
  Exhibit       Date           Date                           Stipulated
  Number      Identified     Admitted   Sponsoring Witness   Admissions     Description of Exhibit
                                           Dilley; Lopez         A, H            Shareholder Data
                                                                                First Independence
                                                                               (Redisclosed 7.20.20)
                                           Dilley; Lopez        A, H             Shareholder Data
                                                                                    First Social
                                                                               (Redisclosed 7.20.20)
                                           Dilley; Lopez        A, H             Shareholder Data
                                                                                    First Xeris
                                                                               (Redisclosed 7.20.20)
                                           Dilley; Lopez        A, H             Shareholder Data
                                                                                   Global Group
                                                                               (Redisclosed 7.20.20)
                                           Dilley; Lopez        A, H             Shareholder Data
                                                                                   On the Move
                                                                               (Redisclosed 7.20.20)
                                           Eldred; Lopez        A, H             Shareholder Data
                                                                                  PurpleReal.com
                                                                               (Redisclosed 7.20.20)
                                           Eldred; Lopez        A, H             Shareholder Data
                                                                                 Quality Wallbeds
                                                                               (Redisclosed 7.20.20)
                                           Dilley; Lopez        A, H             Shareholder Data
                                                                                  Rainbow Coral
                                                                               (Redisclosed 7.20.20)
                                           Eldred; Lopez        A, H             211 Due Diligence
                                                                                   Questionnaire
                                                                                        Dinello
                                                                            (Lopez Aff. Ex. 3a) (OGC 494)
                                           Eldred; Lopez        A, H             211 Due Diligence
                                                                                   Questionnaire
                                                                                  Court Documents
                                                                                 (Lopez Aff. Ex. 3b)
                                           Eldred; Lopez        A, H             211 Due Diligence
                                                                                   Questionnaire
                                                                                   Top to Bottom
                                                                            (Lopez Aff. Ex. 3c) (OGC 691)
                                           Eldred; Lopez        A, H             211 Due Diligence
                                                                                   Questionnaire
                                                                                  Quality Wallbeds
                                                                                 (Lopez Aff. Ex. 3d)
                                           Eldred; Lopez       A, H, R        Blank 15c2-11 Application
                                                                                      Checklist
                                                                                  (Lopez Aff. Ex. 4)
                                           Dilley; Lopez        A, H        15c2-11 Application Checklist
                                                                                First Independence
                                                                                 (Lopez Aff. Ex. 5a)
                                           Dilley; Lopez        A, H        15c2-11 Application Checklist
                                                                                      Envoy
                                                                                 (Lopez Aff. Ex. 5b)
                                           Dilley; Lopez        A, H        15c2-11 Application Checklist
                                                                                  Changing Tech.
                                                                                 (Lopez Aff. Ex. 5c)
                                           Dilley; Lopez        A, H        15c2-11 Application Checklist
                                                                                     First Xeris
                                                                                 (Lopez Aff. Ex. 5d)
                                           Eldred; Lopez        A, H        15c2-11 Application Checklist
                                                                                   Top to Bottom
                                                                                 (Lopez Aff. Ex. 5e)
    Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 6 of 26 PageID 11136
EXHIBIT LIST – Continuation Sheet

                                                                   Objections /
  Exhibit       Date           Date                                 Stipulated
  Number      Identified     Admitted   Sponsoring Witness         Admissions         Description of Exhibit
                                        Stanley; Dilley; Lopez      Incomplete          FINRA Comments and
                                                                                             Responses
                                                                                              Kids Germ
                                                                                          (Lopez Aff. Ex. 6a)
                                        Stanley; Dilley; Lopez      Incomplete          FINRA Comments and
                                                                                             Responses
                                                                                            Obscene Jeans
                                                                                          (Lopez Aff. Ex. 6b)
                                        Stanley; Dilley; Lopez    Last page/bates
                                                                 #1681 not relevant     FINRA Comments and
                                                                  to issuer On The           Responses
                                                                        Move                 On the Move
                                                                                          (Lopez Aff. Ex. 6c)


                                        Stanley; Dilley; Lopez                          FINRA Comments and
                                                                                             Responses
                                                                                            Rainbow Coral
                                                                                          (Lopez Aff. Ex. 6d)
                                        Adams; Dilley; Lopez                            FINRA Comments and
                                                                                             Responses
                                                                                              First Titan
                                                                                          (Lopez Aff. Ex. 6e)
                                        Martins; Dilley; Lopez                          FINRA Comments and
                                                                                             Responses
                                                                                                Neutra
                                                                                          (Lopez Aff. Ex. 6f)
                                        Martins; Dilley; Lopez                          FINRA Comments and
                                                                                             Responses
                                                                                               Aristocrat
                                                                                          (Lopez Aff. Ex. 6g)
                                        Martins; Dilley; Lopez                          FINRA Comments and
                                                                                             Responses
                                                                                             First Social
                                                                                          (Lopez Aff. Ex. 6h)
                                        Martins; Dilley; Lopez                          FINRA Comments and
                                                                                             Responses
                                                                                            Global Group
                                                                                          (Lopez Aff. Ex. 6i)
                                        Adams; Dilley; Lopez                            FINRA Comments and
                                                                                             Responses
                                                                                               E-Waste
                                                                                          (Lopez Aff. Ex. 6j)
                                            Dilley; Lopez                               FINRA Comments and
                                                                                             Responses
                                                                                         First Independence
                                                                                          (Lopez Aff. Ex. 6k)
                                        Martins; Dilley; Lopez                          FINRA Comments and
                                                                                             Responses
                                                                                                 Envoy
                                                                                          (Lopez Aff. Ex. 6l)
                                        Adams; Dilley; Lopez        Incomplete          FINRA Comments and
                                                                                             Responses
                                                                                           Changing Tech.
                                                                                         (Lopez Aff. Ex. 6m)
                                        Martins; Eldred; Lopez    Ex 6n relates to      FINRA Comments and
                                                                  First Xeris; also          Responses
                                                                                                Dinello
                                                                     incomplete           (Lopez Aff. Ex. 6n)
Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 7 of 26 PageID 11137
                               Stanley; Dilley; Lopez      Ex 6o relates to     FINRA Comments and
                                                            Dinello; also            Responses
                                                        illegible, especially         Kids Germ
                                                                chart             (Lopez Aff. Ex. 6o)
    Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 8 of 26 PageID 11138
EXHIBIT LIST – Continuation Sheet

                                                                   Objections /
  Exhibit       Date           Date                                 Stipulated
  Number      Identified     Admitted   Sponsoring Witness         Admissions       Description of Exhibit
                                           Eldred; Lopez         Incomplete; also
                                                                 redaction should     FINRA Comments and
                                                                  be removed to             Responses
                                                                                     Court Document Services
                                                                 show sequential        (Lopez Aff. Ex. 6p)
                                                                    numbering
                                           Eldred; Lopez         Incomplete; also
                                                                 redaction should     FINRA Comments and
                                                                  be removed to            Responses
                                                                 show sequential         Quality Wallbeds
                                                                                        (Lopez Aff. Ex. 6q)
                                                                    numbering
                                           Eldred; Lopez           Incomplete         FINRA Comments and
                                                                                           Responses
                                                                                          Top to Bottom
                                                                                        (Lopez Aff. Ex. 6r)
                                        Adams; Eldred, Lopez       Incomplete         FINRA Comments and
                                                                                           Responses
                                                                                         PurpleReal.com
                                                                                        (Lopez Aff. Ex. 6s)
                                        Stanley; Dilley; Lopez                           FINRA Clearance
                                                                                            Kids Germ
                                                                                        (Lopez Aff. Ex. 7a)
                                        Stanley; Dilley; Lopez                           FINRA Clearance
                                                                                          Obscene Jeans
                                                                                        (Lopez Aff. Ex. 7b)
                                        Stanley; Dilley; Lopez                           FINRA Clearance
                                                                                           On the Move
                                                                                        (Lopez Aff. Ex. 7c)
                                        Stanley; Dilley; Lopez                           FINRA Clearance
                                                                                          Rainbow Coral
                                                                                        (Lopez Aff. Ex. 7d)
                                        Adams; Dilley; Lopez                             FINRA Clearance
                                                                                            First Titan
                                                                                        (Lopez Aff. Ex. 7e)
                                        Martins; Dilley; Lopez                          FINRA Clearance
                                                                                             Neutra
                                                                                        (Lopez Aff. Ex. 7f)
                                        Martins; Dilley; Lopez                           FINRA Clearance
                                                                                            Aristocrat
                                                                                        (Lopez Aff. Ex. 7g)
                                        Martins; Dilley; Lopez                           FINRA Clearance
                                                                                            First Social
                                                                                        (Lopez Aff. Ex. 7h)
                                        Martins; Dilley; Lopez                          FINRA Clearance
                                                                                          Global Group
                                                                                        (Lopez Aff. Ex. 7i)
                                        Adams; Dilley; Lopez                            FINRA Clearance
                                                                                            E-Waste
                                                                                        (Lopez Aff. Ex. 7j)
                                            Dilley; Lopez                               FINRA Clearance
                                                                                       First Independence
                                                                                       (Lopez Aff. Ex. 7k)
                                        Martins; Dilley; Lopez                          FINRA Clearance
                                                                                             Envoy
                                                                                        (Lopez Aff. Ex. 7l)
    Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 9 of 26 PageID 11139
EXHIBIT LIST – Continuation Sheet

                                                                 Objections /
  Exhibit       Date           Date                               Stipulated
  Number      Identified     Admitted   Sponsoring Witness       Admissions         Description of Exhibit
                                        Adams; Dilley; Lopez                             FINRA Clearance
                                                                                          Changing Tech.
                                                                                        (Lopez Aff. Ex. 7m)
                                        Adams; Dilley; Lopez                             FINRA Clearance
                                                                                            First Xeris
                                                                                        (Lopez Aff. Ex. 7n)
                                        Martins; Eldred; Lopez                           FINRA Clearance
                                                                                             Dinello
                                                                                        (Lopez Aff. Ex. 7o)
                                            Eldred; Lopez                                FINRA Clearance
                                                                                         Court Documents
                                                                                        (Lopez Aff. Ex. 7p)
                                            Eldred; Lopez                                FINRA Clearance
                                                                                         Quality Wallbeds
                                                                                        (Lopez Aff. Ex. 7q)
                                            Eldred; Lopez                                FINRA Clearance
                                                                                           Top to Bottom
                                                                                         (Lopez Aff. Ex. 7r)
                                            Dilley; Lopez             A, H              Issuer Statements
                                                                                        First Independence
                                                                                         (Lopez Aff. Ex. 8)
                                            Eldred; Lopez           A, H, R              Issuer Statements
                                                                                            Top to Bottom
                                                                                          (Lopez Aff. Ex. 9)
                                            Dilley; Lopez             A, H              Issuer Statements
                                                                                              Envoy
                                                                                        (Lopez Aff. Ex. 10)
                                            Dilley; Lopez           A, H, R             Issuer Statements
                                                                                            First Xeris
                                                                                        (Lopez Aff. Ex. 16)
                                        Eldred; Dilley; Lopez    A, H, illegible        Transfer Documents
                                                                                        First Independence
                                                                                         (Lopez Aff. Ex. 18)
                                        Eldred; Dilley; Lopez       A, H, R          Initial Issuance Documents
                                                                                   Aristocrat (Re-disclosed March
                                                                                                13, 2020)
                                        Eldred; Dilley; Lopez       A, H, R             Transfer Documents
                                                                                             Aristocrat
                                                                                      (March 2012 Pt. 1) (Re-
                                                                                     disclosed March 13, 2020)

                                        Eldred; Dilley; Lopez       A, H, R             Transfer Documents
                                                                                             Aristocrat
                                                                                      (March 2012 Pt. 2) (Re-
                                                                                     disclosed March 13, 2020)

                                        Eldred; Dilley; Lopez       A, H, R             Transfer Documents
                                                                                             Aristocrat
                                                                                     (June 2012) (Re-disclosed
                                                                                          March 13, 2020)

                                        Eldred; Dilley; Lopez       A, H, R             Transfer Documents
                                                                                             Aristocrat
                                                                                     (June 2014) (Re-disclosed
                                                                                          March 13, 2020)
   Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 10 of 26 PageID 11140

EXHIBIT LIST – Continuation Sheet

                                                                  Objections /
   Exhibit       Date           Date                               Stipulated
   Number      Identified      Admitted   Sponsoring Witness      Admissions       Description of Exhibit
                                          Eldred; Dilley; Lopez     A, H, R      Subscription Agreements and
                                                                                             Checks
                                                                                 Aristocrat Re-disclosed March
                                                                                            13, 2020)

                                          Eldred; Dilley; Lopez     A, H, R       Initial Issuance Resolution
                                                                                 Changing Tech. (Re-disclosed
                                                                                        March 13, 2020)
                                          Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                       Changing Tech.
                                                                                   (May 2014) (Re-disclosed
                                                                                       March 13, 2020)

                                          Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                        Changing Tech.
                                                                                 (June 20, 2014) (Re-disclosed
                                                                                       March 13, 2020)
                                          Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                        Changing Tech.
                                                                                 (June 26, 2014) (Re-disclosed
                                                                                       March 13, 2020)
                                          Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                        Changing Tech.
                                                                                 (June 27, 2014) (Re-disclosed
                                                                                       March 13, 2020)
                                          Eldred; Dilley; Lopez     A, H, R           Transfer Documents
                                                                                         Changing Tech.
                                                                                  (July 2, 2014) (Re-disclosed
                                                                                        March 13, 2020)
                                          Eldred; Dilley; Lopez     A, H, R           Transfer Documents
                                                                                         Changing Tech.
                                                                                  (July 3, 2014) (Re-disclosed
                                                                                        March 13, 2020)
                                          Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                        Changing Tech.
                                                                                  (July 14, 2014 Pt. 1) (Re-
                                                                                  disclosed March 13, 2020)
                                          Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                        Changing Tech.
                                                                                  (July 14, 2014 Pt. 2) (Re-
                                                                                  disclosed March 13, 2020)
    Joint                                 Eldred; Dilley; Lopez                           Corp. Auth.
                                                                                        Changing Tech.
                                                                                          (OGC 886)
    Joint                                 Eldred; Dilley; Lopez                        Transfer Journal
                                                                                       Changing Tech.
                                                                                         (OGC 907)
    Joint                                 Eldred; Dilley; Lopez                        Transfer Journal
                                                                                       Changing Tech.
                                                                                         (OGC 908)
    Joint                                 Eldred; Dilley; Lopez                           Certificates
                                                                                        Changing Tech.
                                                                                          (OGC 909)
                                          Eldred; Dilley; Lopez     A, H, R             Transfer Docs.
                                                                                        Changing Tech.
                                                                                          (OGC 978)
   Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 11 of 26 PageID 11141
EXHIBIT LIST – Continuation Sheet

                                                                  Objections /
   Exhibit       Date           Date                               Stipulated
   Number      Identified      Admitted   Sponsoring Witness      Admissions      Description of Exhibit
    Joint                                 Eldred; Dilley; Lopez                        Transfer Docs.
                                                                                       Changing Tech.
                                                                                         (OGC 979)
    Joint                                 Eldred; Dilley; Lopez                        Transfer Docs.
                                                                                       Changing Tech.
                                                                                         (OGC 980)
    Joint                                 Eldred; Dilley; Lopez                        Transfer Docs.
                                                                                       Changing Tech.
                                                                                         (OGC 981)
    Joint                                 Eldred; Dilley; Lopez                        Transfer Docs.
                                                                                       Changing Tech.
                                                                                         (OGC 982)
    Joint                                 Eldred; Dilley; Lopez                        Transfer Docs.
                                                                                       Changing Tech.
                                                                                         (OGC 983)
    Joint                                 Eldred; Dilley; Lopez                        Transfer Docs.
                                                                                       Changing Tech.
                                                                                         (OGC 984)
    Joint                                 Eldred; Dilley; Lopez                        Transfer Docs.
                                                                                       Changing Tech.
                                                                                         (OGC 985)
    Joint                                 Eldred; Dilley; Lopez                        Transfer Docs.
                                                                                       Changing Tech.
                                                                                         (OGC 989)
                                          Eldred; Dilley; Lopez     A, H, R             Initial Issuance
                                                                                    Court Documents (Re-
                                                                                  disclosed March 13, 2020)
                                          Eldred; Dilley; Lopez     A, H, R        Corporate Authorization
                                                                                    Court Documents (Re-
                                                                                  disclosed March 13, 2020)
                                          Eldred; Dilley; Lopez     A, H, R             Initial Issuance
                                                                                 Dinello (Re-disclosed March
                                                                                           13, 2020)
                                          Eldred; Dilley; Lopez     A, H, R           Transfer Documents
                                                                                             Dinello
                                                                                 (July 20, 2011) (Re-disclosed
                                                                                        March 13, 2020)

                                          Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                            Dinello
                                                                                  (September 16, 2011) (Re-
                                                                                  disclosed March 13, 2020)
                                          Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                            Dinello
                                                                                  (Oct. 12, 2011 Pt. 1) (Re-
                                                                                  disclosed March 13, 2020)

                                          Eldred; Dilley; Lopez     A, H, R
                                                                                     Transfer Documents
                                                                                            Dinello
                                                                                  (Oct. 12, 2011 Pt. 2) (Re-
                                                                                  disclosed March 13, 2020)

                                          Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                             Dinello
                                                                                 (Oct. 18, 2011) (Re-disclosed
                                                                                        March 13, 2020)
   Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 12 of 26 PageID 11142
EXHIBIT LIST – Continuation Sheet
                                                                Objections /
  Exhibit       Date           Date                              Stipulated
  Number      Identified     Admitted   Sponsoring Witness      Admissions     Description of Exhibit
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                           Dinello
                                                                               (Oct. 19, 2011) (Re-disclosed
                                                                                      March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                          Dinello
                                                                               (Nov. 10, 2011) (Re-disclosed
                                                                                      March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R       Transfer Agent Attestation
                                                                               Dinello (Re-disclosed March
                                                                                         13, 2020)
    Joint                               Eldred; Dilley; Lopez                        Transfer Journal
                                                                                        E-Waste
                                                                                       (OGC 904)
    Joint                               Eldred; Dilley; Lopez                        Transfer Journal
                                                                                        E-Waste
                                                                                       (OGC 905)
    Joint                               Eldred; Dilley; Lopez                        Stock Certificates
                                                                                         E-Waste
                                                                                        (OGC 906)
    Joint                               Eldred; Dilley; Lopez                      Transfer Documents
                                                                                        E-Waste
                                                                                       (OGC 975)
                                        Eldred; Dilley; Lopez     A, H, R             Initial Issuance
                                                                                 First Independence (Re-
                                                                                disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R         Transfer Documents
                                                                                   First Independence
                                                                               (May 3, 2013) (Re-disclosed
                                                                                    March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                    First Independence
                                                                                 (May 7, 2013 Pt. 1) (Re-
                                                                                disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                    First Independence
                                                                                 (May 7, 2013 Pt. 2) (Re-
                                                                                disclosed March 13, 2020)
    Joint                               Eldred; Dilley; Lopez                      Transfer Documents
                                                                                   First Independence
                                                                                        (OGC 977)
                                        Eldred; Dilley; Lopez     A, H, R              Initial Issuance
                                                                                 First Social (Re-disclosed
                                                                                      March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                        First Social
                                                                                 (February 28, 2013) (Re-
                                                                                disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                        First Social
                                                                                (April 19, 2013 Pt. 1) (Re-
                                                                                disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                        First Social
                                                                                (April 19, 2013 Pt. 2) (Re-
                                                                                disclosed March 13, 2020)
   Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 13 of 26 PageID 11143
EXHIBIT LIST – Continuation Sheet

                                                                Objections /
  Exhibit       Date           Date                              Stipulated
  Number      Identified     Admitted   Sponsoring Witness      Admissions     Description of Exhibit
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                        First Social
                                                                                (April 19, 2013 Pt. 3) (Re-
                                                                                disclosed March 13, 2020)

                                        Eldred; Dilley; Lopez     A, H, R           Transfer Documents
                                                                                         First Social
                                                                               (April 25, 2013) (Re-disclosed
                                                                                       March 13, 2020)

    Joint                               Eldred; Dilley; Lopez                          Authorization
                                                                                         First Xeris
                                                                                        (OGC 880)
    Joint                               Eldred; Dilley; Lopez                        Stock Certificates
                                                                                         First Xeris
                                                                                        (OGC 996)
    Joint                               Eldred; Dilley; Lopez                      Transfer Documents
                                                                                      Global Group
                                                                                       (OGC 976)
    Joint                               Eldred; Dilley; Lopez                       Corp. Authorization
                                                                                      Global Group
                                                                                       (OGC 972)
                                        Eldred; Dilley; Lopez     A, H, R             Initial Issuance
                                                                                 Kids Germ (Re-disclosed
                                                                                     March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                        Kids Germ
                                                                               (March 3, 2010) (Re-disclosed
                                                                                     March 13, 2020)

                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                        Kids Germ
                                                                                  (March 18, 2010) (Re-
                                                                                disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                        Kids Germ
                                                                                  (March 23, 2010) (Re-
                                                                                disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                        Kids Germ
                                                                                  (March 25, 2010) (Re-
                                                                                disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                        Kids Germ
                                                                                  (March 26, 2010) (Re-
                                                                                disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                        Kids Germ
                                                                                  (March 29, 2010) (Re-
                                                                                disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                         Kids Germ
                                                                               (April 8, 2010) (Re-disclosed
                                                                                      March 13, 2020)
   Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 14 of 26 PageID 11144
EXHIBIT LIST – Continuation Sheet

                                                                Objections /
  Exhibit       Date           Date                              Stipulated
  Number      Identified     Admitted   Sponsoring Witness      Admissions      Description of Exhibit
                                        Eldred; Dilley; Lopez     A, H, R           Transfer Documents
                                                                                          Kids Germ
                                                                                (April 9, 2010) (Re-disclosed
                                                                                       March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R
                                                                                 Transfer Agent Attestation
                                                                                 Kids Germ (Re-disclosed
                                                                                     March 13, 2020)

                                        Eldred; Dilley; Lopez     A, H, R             Initial Issuance
                                                                                Neutra Corp. (Re-disclosed
                                                                                     March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                           Neutra
                                                                               (Sept. 1, 2011) (Re-disclosed
                                                                                      March 13, 2020)

                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                           Neutra
                                                                               (Oct. 14, 2011) (Re-disclosed
                                                                                      March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                           Neutra
                                                                               (Oct. 17, 2011) (Re-disclosed
                                                                                      March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R          Transfer Documents
                                                                                           Neutra
                                                                               (Oct. 28, 2011) (Re-disclosed
                                                                                      March 13, 2020)
    Joint                               Eldred; Dilley; Lopez                         Transfer Journal
                                                                                          Neutra
                                                                                        (OGC 901)
    Joint                               Eldred; Dilley; Lopez                         Transfer Journal
                                                                                          Neutra
                                                                                        (OGC 902)
    Joint                               Eldred; Dilley; Lopez                        Stock Certificates
                                                                                          Neutra
                                                                                        (OGC 903)
    Joint                               Eldred; Dilley; Lopez                       Transfer Documents
                                                                                          Neutra
                                                                                        (OGC 973)
    Joint                               Eldred; Dilley; Lopez                       Transfer Documents
                                                                                          Neutra
                                                                                        (OGC 974)
    Joint                               Eldred; Dilley; Lopez                       Transfer Documents
                                                                                          Neutra
                                                                                        (OGC 1004)
                                        Eldred; Dilley; Lopez     A, H, R              Initial Issuance
                                                                                      Obscene Jeans
                                                                               (Re-disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R           Transfer Documents
                                                                                 Obscene Jeans (Oct. 29,
                                                                                             2010)
                                                                               (Re-disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R           Transfer Documents
                                                                               Obscene Jeans (Dec. 20, 2010
                                                                                             Pt. 1)
                                                                               (Re-disclosed March 13, 2020)
   Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 15 of 26 PageID 11145
EXHIBIT LIST – Continuation Sheet

                                                                Objections /
  Exhibit       Date           Date                              Stipulated
  Number      Identified     Admitted   Sponsoring Witness      Admissions      Description of Exhibit
                                        Eldred; Dilley; Lopez     A, H, R           Transfer Documents
                                                                               Obscene Jeans (Dec. 20, 2010
                                                                                           Pt. 2)
                                                                               (Re-disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R        Transfer Agent Attestation
                                                                                      Obscene Jeans
                                                                               (Re-disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R              Initial Issuance
                                                                                        On the Move
                                                                               (Re-disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R           Transfer Documents
                                                                                        On the Move
                                                                                       (Apr. 25, 2011)
                                                                               (Re-disclosed March 13, 2020)
    Joint                               Eldred; Dilley; Lopez                      Transfer Documents
                                                                                      On the Move
                                                                                       (OGC 1003)
                                        Eldred; Dilley; Lopez     A, H, R        Transfer Agent Attestation
                                                                                        On the Move
                                                                               (Re-disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R           Transfer Documents
                                                                                      Quality Wallbeds
                                                                                       (January 2013)
                                                                               (Re-disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R           Transfer Documents
                                                                                      Quality Wallbeds
                                                                                       (October 2013)
                                                                               (Re-disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R              Initial Issuance
                                                                                       Rainbow Coral
                                                                               (Re-disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R           Transfer Documents
                                                                                       Rainbow Coral
                                                                                    (Oct. 17, 2011 Pt. 1)
                                                                               (Re-disclosed March 13, 2020)
                                        Eldred; Dilley; Lopez     A, H, R
                                                                                    Transfer Documents
                                                                                       Rainbow Coral
                                                                                    (Oct. 17, 2011 Pt. 2)
                                                                               (Re-disclosed March 13, 2020)

                                        Eldred; Dilley; Lopez     A, H, R
                                                                                    Transfer Documents
                                                                                       Rainbow Coral
                                                                                       (Oct. 28, 2011)
                                                                               (Re-disclosed March 13, 2020)

                                        Eldred; Dilley; Lopez     A, H, R        Transfer Agent Attestation
                                                                                       Rainbow Coral
                                                                               (Re-disclosed March 13, 2020)
    Joint                               Eldred; Dilley; Lopez                        Transfer Journal
                                                                                      Rainbow Coral
                                                                                       (OGC 892)
    Joint                               Eldred; Dilley; Lopez                        Transfer Journal
                                                                                      Rainbow Coral
                                                                                       (OGC 893)
Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 16 of 26 PageID 11146
Joint                           Eldred; Dilley; Lopez                   Transfer Journal
                                                                         Rainbow Coral
                                                                          (OGC 894)
                                Eldred; Dilley; Lopez   A, H, R           Initial Issuance
                                                                           Top to Bottom
                                                                  (Re-disclosed March 13, 2020)

                                Eldred; Dilley; Lopez   A, H, R        Transfer Documents
                                                                          Top to Bottom
                                                                         (Aug. 27, 2013)
                                                                  (Re-disclosed March 13, 2020)
                                Eldred; Dilley; Lopez   A, H, R        Transfer Documents
                                                                          Top to Bottom
                                                                          (Sep. 5, 2013)
                                                                  (Re-disclosed March 13, 2020)

                                Eldred; Dilley; Lopez   A, H, R
                                                                       Transfer Documents
                                                                          Top to Bottom
                                                                         (Sep. 18, 2013)
                                                                  (Re-disclosed March 13, 2020)

                                Eldred; Dilley; Lopez   A, H, R        Transfer Documents
                                                                          Top to Bottom
                                                                         (Sep. 23, 2013)
                                                                  (Re-disclosed March 13, 2020)

                                Eldred; Dilley; Lopez   A, H, R       Form 211 Certification
                                                                         PurpleReal.com
                                                                  (Re-disclosed March 13, 2020)
Joint                              Dilley; Lopez                  Form S-1/A Amendment No. 4
                                                                         Envoy Group
                                                                      Deposition Exhibit 10
                                                                          (OGC 162)
Joint                                                              September 2011 E-mails re
                                                                     Rainbow Coral Account
                                                                      Deposition Exhibit 11
                                                                          (OGC 881)
Joint                                                              May 2012 E-mails re Global
                                                                            Group
                                                                     Deposition Exhibit 12

Joint                                                               February 2013 E-mails re
                                                                         Global Group
                                                                      Deposition Exhibit 13
                                                                          (OGC 939)
Joint                              Dilley; Lopez                      E-Waste Partial 211
                                                                        Application and
                                                                       Correspondence
                                                                      Deposition Exhibit 14
                                                                          (OGC 240)
Joint                                                             December 2012 E-mails re E-
                                                                            Waste
                                                                     Deposition Exhibit 15
                                                                         (OGC 888)
Joint                                                               February 2013 E-mails re
                                                                         Global Group
                                                                      Deposition Exhibit 17
                                                                          (OGC 863)
Joint                                  Rose                       Sheldon Rose Plea Agreement
                                                                      Deposition Exhibit 19

Joint                                  Rose                       Rose Cease and Desist Order
                                                                     Deposition Exhibit 20
 Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 17 of 26 PageID 11147
  Joint                             Dilley; Lopez                     Kids Germ Partial 211
                                                                         Application and
                                                                         Correspondence
                                                                      Deposition Exhibit 21
                                                                           (OGC 190)
  Joint                             Dilley; Lopez                   Obscene Jeans Partial 211
                                                                        Application and
                                                                        Correspondence
                                                                      Deposition Exhibit 23
                                                                          (OGC 208)
  Joint                             Dilley; Lopez                    On the Move Partial 211
                                                                         Application and
                                                                        Correspondence
                                                                      Deposition Exhibit 25
                                                                           (OGC 131)
  Joint                             Dilley; Lopez                      Aristocrat Partial 211
                                                                          Application and
                                                                        Correspondence)
                                                                       Deposition Exhibit 26
                                                                            (OGC 797)
  Joint                             Dilley; Lopez                     First Social Partial 211
                                                                          Application and
                                                                         Correspondence
                                                                      Deposition Exhibit 27
                                                                            (OGC 367)
  Joint                             Dilley; Lopez                      First Xeris Partial 211
                                                                          Application and
                                                                          Correspondence
                                                                       Deposition Exhibit 31
                                                                             (OGC 820)
  Joint                                Dilley                          October 2014 E-mails
                                                                         re OTC Markets
                                                                       Deposition Exhibit 33
  Joint                                Dilley                          January 2013 E-mails
                                                                         re Global Group
                                                                       Deposition Exhibit 34
                                                                            (OGC 889)
  Joint                             Dilley; Lopez                     Obscene Jeans Escrow
                                                                       Deposition Exhibit 36

                                    Dilley; Lopez       A, H, R      Form S-1/A Amendment 6
                                                                               Dinello
                                                                       Deposition Exhibit 42
  Joint                             Dilley; Lopez                             Form 211
                                                                    Agreement/Representations
                                                                               Dinello
                                                                       Deposition Exhibit 43
  Joint                             Dilley; Lopez                     January 2013 E-mails re
duplicate                                                                  Global Group
                                                                       Deposition Exhibit 44
                                                                             (OGC 889)
  Joint                             Dilley; Lopez                   Stock Purchase Agreement
                                                                               Dinello
                                                                       Deposition Exhibit 47
                                                                             (OGC 437)
  Joint                             Dilley; Lopez                        Stock Certificates
                                                                               Dinello
                                                                       Deposition Exhibit 48
                                                                             (OGC 436)
                                    Dilley; Lopez       A, H, R      Restriction Removal Letter
                                                                              AF Ocean
                                                                        Deposition Exhibit 49
                                                                             (OGC 512)
Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 18 of 26 PageID 11148
                                   Dilley; Lopez       A, H, R     Restriction Removal Letter
                                                                            AF Ocean
                                                                     Deposition Exhibit 50
                                                                           (OGC 513)
                                   Eldred; Lopez       A, H, R      Form S-1/A Amendment 2
                                                                       Quality Wallbeds
                                                                      Deposition Exhibit 51
                                   Eldred; Lopez       A, H, R      Form 211 Request Letter
                                                                        Quality Wallbeds
                                                                      Deposition Exhibit 52
                                                                            (OGC 547)
                                   Eldred; Lopez       A, H, R      Restriction Removal Letter
                                                                        Quality Wallbeds
                                                                      Deposition Exhibit 53
                                                                            (OGC 552)
                                   Eldred; Lopez       A, H, R       Rule 144 Opinion Letter
                                                                        Quality Wallbeds
                                                                      Deposition Exhibit 54
                                                                            (OGC 741)
                                   Eldred; Lopez       A, H, R       Rule 144 Opinion Letter
                                                                        Quality Wallbeds
                                                                      Deposition Exhibit 55
                                                                            (OGC 558)
Joint                              Eldred; Lopez                     Form S-1 Amendment 2
                                                                    Court Document Services
                                                                      Deposition Exhibit 56
                                                                            (OGC 468)
                                   Eldred; Lopez       A, H, R      Restriction Removal Letter
                                                                    Court Document Services
                                                                      Deposition Exhibit 57
                                                                            (OGC 539)
Joint                              Eldred; Lopez                    Form S-1 Amendment 12
                                                                          Top to Bottom
                                                                      Deposition Exhibit 58
                                                                            (OGC 569)
   Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 19 of 26 PageID 11149
EXHIBIT LIST – Continuation Sheet

                                                                  Objections /
  Exhibit       Date           Date                                Stipulated
  Number      Identified     Admitted   Sponsoring Witness        Admissions     Description of Exhibit
                                           Eldred; Lopez            A, H, R        Rule 144 Opinion Letter
                                                                                        Top to Bottom
                                                                                    Deposition Exhibit 59
    Joint                                   Eldred; Lopez                         Top to Bottom Partial 211
                                                                                        Application and
                                                                                       Correspondence
                                                                                    Deposition Exhibit 60
                                               Harrison             A, H, R        December 2013 E-mails
                                                                                       re Top to Bottom
                                                                                    Deposition Exhibit 61
                                                                                          (OGC 581)
                                               Harrison             A, H, R      Restriction Removal Opinion
                                                                                             Letter
                                                                                        Top to Bottom
                                                                                    Deposition Exhibit 62
    Joint                                      Harrison;                          Form S-1/A Amendment 5
                                                                                      PurpleReal.com
                                                                                    Deposition Exhibit 63
                                        Eldred; Lopez; Harrison     A, H, R       Form 211 Request Letter
                                                                                      PurpleReal.com
                                                                                   Deposition Exhibit 64
                                        Eldred; Lopez; Harrison     A, H, R         Form 211 Agreement
                                                                                      PurpleReal.com
                                                                                    Deposition Exhibit 66
                                        Eldred; Lopez; Harrison     A, H, R        Principal Officer Affidavit
                                                                                  PurpleReal.com (Harrison)
                                                                                    Deposition Exhibit 67
                                            Eldred; Lopez           A, H, R      15c2-11 Application Checklist
                                                                                       PurpleReal.com
                                                                                    Deposition Exhibit 68
                                        Eldred; Lopez; Harrison     A, H, R            Opinion Letter
                                                                                        First Social
                                                                                    Deposition Exhibit 69
                                                                                        (OGC 653)
                                        Eldred; Lopez; Harrison     A, H, R        Amended Opinion Letter
                                                                                        First Social
                                                                                    Deposition Exhibit 70
                                                                                        (OGC 652)
                                        Eldred; Lopez; Harrison     A, H, R       Request for Opinion Letter
                                                                                    Deposition Exhibit 71
                                                                                        (OGC 662)
                                        Eldred; Lopez; Harrison     A, H, R             Opinion Letter
                                                                                       Universal Tech.
                                                                                     Deposition Exhibit 72
                                                                                         (OGC 663)
                                        Eldred; Lopez; Harrison     A, H, R             Opinion Letter
                                                                                            Envoy
                                                                                     Deposition Exhibit 73
                                                                                         (OGC 665)
    Joint                                    Dilley; Lopez                        Certified Shareholder List
                                                                                            Neutra
                                                                                   Deposition Exhibit 93
                                             Dilley; Lopez          A, H, R          Director and Officer
                                                                                        Questionnaire
                                                                                           Neutra
                                                                                    Deposition Exhibit 96
                                             Dilley; Lopez          A, H, R        Principal Officer Affidavit
                                                                                        Neutra (Keck)
                                                                                    Deposition Exhibit 97
   Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 20 of 26 PageID 11150
EXHIBIT LIST – Continuation Sheet

                                                             Objections /
  Exhibit       Date           Date                           Stipulated
  Number      Identified     Admitted   Sponsoring Witness   Admissions     Description of Exhibit
   Joint                                   Dilley; Lopez                      Form S-1 Amendment 3
                                                                                    Aristocrat
                                                                               Deposition Exhibit 99
                                                                                   (OGC 257)
    Joint                                  Dilley; Lopez                     Certified Shareholder List
                                                                                      Aristocrat
                                                                              Deposition Exhibit 100
    Joint                                  Dilley; Lopez                     Shareholder Relationships
                                                                                    Aristocrat
                                                                              Deposition Exhibit 101
                                           Dilley; Lopez       A, H, R       Subscription Agreements
                                                                                    Aristocrat
                                                                              Deposition Exhibit 102
                                           Dilley; Lopez       A, H, R          Director and Officer
                                                                                  Questionnaire
                                                                                    Aristocrat
                                                                               Deposition Exhibit 103
                                           Dilley; Lopez       A, H, R        Principal Officer Affidavit
                                                                                 Aristocrat (Maute)
                                                                              Deposition Exhibit 104
    Joint                                  Dilley; Lopez                     Certified Shareholder List
                                                                                       Envoy
                                                                              Deposition Exhibit 107
                                           Dilley; Lopez       A, H, R        Subscription Agreements
                                                                                       Envoy
                                                                               Deposition Exhibit 108
                                           Dilley; Lopez       A, H, R          Director and Officer
                                                                                   Questionnaire
                                                                                       Envoy
                                                                               Deposition Exhibit 109
                                           Dilley; Lopez       A, H, R        Principal Officer Affidavit
                                                                                  Envoy (Nicholas)
                                                                               Deposition Exhibit 110
    Joint                                  Dilley; Lopez                     Form S-1/A Amendment 2
                                                                                     First Titan
                                                                            Deposition Exhibit 127 (OGC
                                                                                        106)
    Joint                                  Dilley; Lopez                     Certified Shareholder List
                                                                                     First Titan
                                                                              Deposition Exhibit 128
                                           Dilley; Lopez       A, H, R       Shareholder Relationships
                                                                                    First Titan
                                                                              Deposition Exhibit 129
                                           Dilley; Lopez       A, H, R       Subscription Agreements
                                                                                    First Titan
                                                                              Deposition Exhibit 130
                                           Dilley; Lopez       A, H, R        Principal Officer Affidavit
                                                                                 First Titan (Tatar)
                                                                              Deposition Exhibit 131
                                           Dilley; Lopez       A, H, R          Director and Officer
                                                                                   Questionnaire
                                                                                     First Titan
                                                                              Deposition Exhibit 132
    Joint                                  Dilley; Lopez                     Form S-1/A Amendment 2
                                                                                     E-Waste
                                                                              Deposition Exhibit 134
                                                                                    (OGC 234)
   Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 21 of 26 PageID 11151
EXHIBIT LIST – Continuation Sheet

                                                             Objections /
  Exhibit       Date           Date                           Stipulated
  Number      Identified     Admitted   Sponsoring Witness   Admissions     Description of Exhibit
   Joint                                   Dilley; Lopez                     Certified Shareholder List
                                                                                      E-Waste
                                                                              Deposition Exhibit 135
    Joint                                  Dilley; Lopez                     Shareholder Relationships
                                                                                    E-Waste
                                                                              Deposition Exhibit 136
                                           Dilley; Lopez       A, H, R       Subscription Agreements
                                                                                     E-Waste
                                                                              Deposition Exhibit 137
                                           Dilley; Lopez       A, H, R       Principal Officer Affidavit
                                                                                 E-Waste (Maute)
                                                                              Deposition Exhibit 138
                                           Dilley; Lopez       A, H, R          Director and Officer
                                                                                  Questionnaire
                                                                                     E-Waste
                                                                              Deposition Exhibit 139
    Joint                                  Dilley; Lopez                      Form S-1 Amendment 2
                                                                                 Changing Tech.
                                                                              Deposition Exhibit 141
                                                                                    (OGC 277)
    Joint                                  Dilley; Lopez                     Certified Shareholder List
                                                                                 Changing Tech.
                                                                              Deposition Exhibit 142
    Joint                                  Dilley; Lopez                    Shareholder Relationships
                                                                                Changing Tech.
                                                                             Deposition Exhibit 143
                                           Dilley; Lopez       A, H, R       Subscription Agreements
                                                                                Changing Tech.
                                                                              Deposition Exhibit 144
                                           Dilley; Lopez       A, H, R       Principal Officer Affidavit
                                                                             Changing Tech. (Egna)
                                                                             Deposition Exhibit 145
                                           Dilley; Lopez       A, H, R         Director and Officer
                                                                                 Questionnaire
                                                                                Changing Tech.
                                                                              Deposition Exhibit 146
    Joint                                  Dilley; Lopez                       S-1/A Amendment 5
                                                                                   Kids Germ
                                                                              Deposition Exhibit 149
    Joint                                  Dilley; Lopez                        Shareholder List
                                                                                  Kids Germ
                                                                              Deposition Exhibit 150
    Joint                                  Dilley; Lopez                    Shareholder Relationships
                                                                                  Kids Germ
                                                                             Deposition Exhibit 151
                                           Dilley; Lopez       A, H, R       Subscription Agreements
                                                                                   Kids Germ
                                                                              Deposition Exhibit 152
                                           Dilley; Lopez       A, H, R         Director and Officer
                                                                                 Questionnaire
                                                                                   Kids Germ
                                                                              Deposition Exhibit 153
                                           Dilley; Lopez       A, H, R       Principal Officer Affidavit
                                                                              Kids Germ (Nicholas)
                                                                              Deposition Exhibit 154
    Joint                                  Dilley; Lopez                       S-1/A Amendment 4
                                                                                 Obscene Jeans
                                                                              Deposition Exhibit 156
                                                                                   (OGC 156)
   Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 22 of 26 PageID 11152

EXHIBIT LIST – Continuation Sheet

                                                                 Objections /
  Exhibit       Date           Date                               Stipulated
  Number      Identified     Admitted   Sponsoring Witness       Admissions        Description of Exhibit
   Joint                                   Dilley; Lopez                             Certified Shareholder List
                                                                                          Obscene Jeans
                                                                                      Deposition Exhibit 157
    Joint                                  Dilley; Lopez                            Shareholder Relationships
                                                                                        Obscene Jeans
                                                                                     Deposition Exhibit 158
                                           Dilley; Lopez            A, H, R         Subscription Agreements
                                                                                        Obscene Jeans
                                                                                     Deposition Exhibit 159
                                           Dilley; Lopez            A, H, R            Director and Officer
                                                                                          Questionnaire
                                                                                         Obscene Jeans
                                                                                     Deposition Exhibit 160
                                           Dilley; Lopez            A, H, R          Principal Officer Affidavit
                                                                                         Obscene Jeans
                                                                                         (Stark-Cappelli)
                                                                                     Deposition Exhibit 161
    Joint                                  Dilley; Lopez                              S-1/A Amendment 1
                                                                                           On the Move
                                                                                     Deposition Exhibit 163
                                                                                            (OGC 128)
                                        Franceschini; Dyer;           A,
                                              Lopez            Statutes/Rules/     Guidance for Rule 15c2-11
                                                              Release as judicial   Deposition Exhibit 177
                                                                   notice
                                        Franceschini; Dyer;        A, H, R        September 2012 SEC Exam
                                              Lopez                                           Letter
                                                                                      Deposition Exhibit 178
    Joint                               Franceschini; Dyer;                         February 2013 SEC Exam
                                              Lopez                                          Letter
                                                                                     Deposition Exhibit 179
                                        Franceschini; Dyer;         A, H, R            October 2012 SEC
                                              Lopez                                   Examination Request
                                                                                      Deposition Exhibit 180
                                        Franceschini; Dyer;         A, H, R        Spartan Issuer Spreadsheet
                                              Lopez                                  Deposition Exhibit 181

                                        Franceschini; Dyer;         A, H, R         October 2013 SEC Exam
                                              Lopez                                          Letter
                                                                                     Deposition Exhibit 183
                                        Franceschini; Dyer;         A, H, R        February 2013 SEC Closing
                                              Lopez                                          Letter
                                                                                     Deposition Exhibit 186
                                             Cangiano                               Expert Report of James M.
                                                                                            Cangiano
                                                                                      Deposition Exhibit 225
                                             Cangiano                               Cangiano Report Exhibit A
                                                                                     Deposition Exhibit 226

    Joint                                    Cangiano                               Cangiano Report Exhibit B
                                                                                     Deposition Exhibit 227

                                         Cangiano; Lopez            A, H, R         Blank Form 211 Application
                                                                                      Deposition Exhibit 228
   Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 23 of 26 PageID 11153
                                         Cangiano; Harmon            A,
                                                              Statutes/Rules/         Definitions of Terms
                                                             Release as judicial     Deposition Exhibit 230
                                                                  notice

EXHIBIT LIST – Continuation Sheet

                                                               Objections /
  Exhibit       Date           Date                             Stipulated
  Number      Identified     Admitted   Sponsoring Witness     Admissions        Description of Exhibit
                                         Cangiano; Harmon            A,
                                                              Statutes/Rules/       Shell Company Rule
                                                             Release as judicial   Deposition Exhibit 231
                                                                  notice

                                         Cangiano; Harmon            A,
                                                              Statutes/Rules/       Offerings By Blank Check
                                                             Release as judicial           Companies
                                                                  notice             Deposition Exhibit 232


                                         Cangiano; Harmon       A, H, R, UP        Bulletin re Reverse Mergers
                                                                                     Deposition Exhibit 234

                                         Cangiano; Harmon            A,
                                                              Statutes/Rules/            Rule 15c2-11
                                                             Release as judicial           (current)
                                                                  notice             Deposition Exhibit 235


                                         Cangiano; Harmon          A, R
                                                              Statutes/Rules/            Rule 15c2-11
                                                             Release as judicial             (1984)
                                                                                     Deposition Exhibit 236
                                                                  notice
                                         Cangiano; Harmon            A,
                                                              Statutes/Rules/            Rule 15c2-11
                                                                                             (1991)
                                                             Release as judicial     Deposition Exhibit 236
                                                                  notice
                                         Cangiano; Harmon          A, R
                                                              Statutes/Rules/            Rule 15c2-11
                                                             Release as judicial       (Proposed 2019)
                                                                                     Deposition Exhibit 237
                                                                  notice
                                        Cangiano; Harmon;         A, H, R          DTC Agent Attestation Form
                                              Lopez                                  Deposition Exhibit 239

                                         Cangiano; Harmon            A,
                                                              Statutes/Rules/              Section 5
                                                             Release as judicial     Deposition Exhibit 240
                                                                  notice
                                         Cangiano; Harmon       A, H, R, UP             UCC Article 8
                                                                                     Deposition Exhibit 242

                                         Cangiano; Harmon            A,
                                                              Statutes/Rules/         Transfer Agent Rules
                                                             Release as judicial     Deposition Exhibit 243
                                                                  notice
 Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 24 of 26 PageID 11154
                                  Cangiano; Harmon               A,
                                                          Statutes/Rules/ Proposed Transfer Agent Rule
                                                         Release as judicial Deposition Exhibit 244
                                                              notice
                                    Dilley; Lopez             A, H, R          Subscription Agreements
                                                                                        Envoy
                                                                                Deposition Exhibit 246
                                    Dilley; Lopez             A, H, R          Subscription Agreements
                                                                                 First Independence
                                                                                Deposition Exhibit 249
  Joint                          Eldred, Dilley, Lopez                            Transfer Journal
                                                                                First Independence
                                                                               Deposition Exhibit 250
  Joint                          Eldred, Dilley, Lopez                          Transfer Documents
duplicate                                                                          Global Group
                                                                               Deposition Exhibit 251
                                       Mirman                    H             Alvin Mirman Deposition
                                                                                      Transcript
                                                                                (December 12, 2019)
                                        Rose                     H            Sheldon Rose Deposition
                                                                                     Transcript
                                                                               (December 13, 2019)
   Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 25 of 26 PageID 11155
EXHIBIT LIST – Continuation Sheet

                                                             Objections /
  Exhibit       Date           Date                           Stipulated
  Number      Identified     Admitted   Sponsoring Witness   Admissions     Description of Exhibit
                                             Harrison             H          Diane Harrison Deposition
                                                                                    Transcript
                                                                                (January 10, 2020)
                                             Daniels              H         Michael Daniels Affidavit and
                                                                                     Exhibits
                                                                                 (March 16, 2020)
                                             Martins              H           Mario Martins Deposition
                                                                                     Transcript
                                                                                   (June 9, 2020)
                                              Adams               H            Deji Adams Deposition
                                                                                     Transcript
                                                                                  (June 11, 2020)
                                             Stanley              H           Alec Stanley Deposition
                                                                                     Transcript
                                                                                  (June 12, 2020)
                                           Franceschini           H            George Franceschini
                                                                               Deposition Transcript
                                                                                 (June 26, 2020)
                                               Dyer               H            Brian Dyer Deposition
                                                                                     Transcript
                                                                                  (June 26, 2020)
                                              Eldred              H           Micah Eldred Deposition
                                                                                    Transcript
                                                                                  (July 17, 2020)
                                             Cangiano             H         James Cangiano Deposition
                                                                                   Transcript
                                                                                 (July 23, 2020)
                                              Lopez               H           David Lopez Deposition
                                                                                    Transcript
                                                                                  (July 27, 2020)
                                              Dilley              H            Carl Dilley Deposition
                                                                                     Transcript
                                                                                  (July 20, 2020)
   Case 8:19-cv-00448-VMC-CPT Document 139-5 Filed 01/13/21 Page 26 of 26 PageID 11156
EXHIBIT LIST – Continuation Sheet

                                                             Objections /
  Exhibit       Date           Date                           Stipulated
  Number      Identified     Admitted   Sponsoring Witness   Admissions     Description of Exhibit
   Joint                                   Dilley; Lopez                     Zanjonc/Dilley/Lopez Email
                                                                             Chain, Nov. 2013 re: Envoy
                                                                                       Group
                                                                            (ECF No. 106-34; Pl. Exh. 73)
    Joint                                     Lopez                          Zajonc/Lopez Email Chain,
                                                                                 Mar. 2013 re: First
                                                                                   Independence
                                                                             (ECF No. 108-17; Pl. Exh.
                                                                                        116)
    Joint                                     Lopez                          Zajonc/Lopez Email Chain,
                                                                             Nov. 2013 re: Envoy Group
                                                                             (ECF No. 108-19; Pl. Exh.
                                                                                        118)
    Joint                                     Lopez                          Zajonc/Lopez Email Chain,
                                                                             Dec. 2013 re: Envoy Group
                                                                             (ECF No. 108-20; Pl. Exh.
                                                                                        119)
    Joint                                     Lopez                          Zajonc/Lopez Email Chain,
                                                                             Dec. 2013 re: Envoy Group
                                                                             (ECF No. 108-21; Pl. Exh.
                                                                                        120)
    Joint                                     Lopez                          Zajonc/Lopez Email Chain,
                                                                              Feb. 2014 re: First Xeris
                                                                             (ECF No. 108-22; Pl. Exh.
                                                                                       120)
                                                               A, H, R
                                                                             First Titan Transfer Journal
